Citation Nr: 1525476	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-24 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides and to include as secondary to service-connected chronic prostatitis and service-connected left varicocele with recurrent herpes progenitalis.

2.  Entitlement to service connection for erectile dysfunction claimed as secondary to prostate cancer and/or secondary to service-connected chronic prostatitis and service-connected left varicocele with recurrent herpes progenitalis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his prostate cancer is due to exposure to herbicides during his service in Thailand.  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2014).  In the case of such a veteran, service connection for certain diseases, including prostate cancer, will be presumed if they become manifest to a degree of 10 percent or more at any time after discharge from service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q (hereinafter M21-1MR); Compensation and Pension Bulletin, May 2010.  VA determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

Under the procedures outlined in the M21-1MR, if a Veteran served at certain RTAFBs, including Korat Royal Thai Air Force Base, during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.

The Veteran's service medical treatment records dated in April 1975 show that the Veteran received medical treatment at the Korat Royal Thai Air Force Base.  It is unclear as to the duration of his service at the base.  However, as the evidence shows that the Veteran had service at the Korat Royal Thai Air Force Base during the Vietnam Era, the question becomes whether the Veteran was exposed to herbicides during such service, as determined by the procedure outlined above.   The Veteran's military occupational specialty (MOS) was aircraft maintenance specialist.  He stated that his duties required him to work on the flight line, which was close to the perimeter of the base.  

The Veteran was sent a VA notice letter in October 2012 and asked to provide details regarding any specific instances of exposure to herbicides and to submit any statements from those who may have known about his alleged exposure.  The Veteran did not respond to the letter.  The only evidence regarding the Veteran's presence near the air base perimeter is the Veteran's own assertions.  The United States Army and Joint Services Records Research Center (JSRRC) coordinator issued a formal finding of lack of information required to corroborate herbicide exposure in Thailand.  It was noted that the procedures were followed and the evidence described by the Veteran was insufficient to allow for a meaningful search of records.  The coordinator stated that the AOJ submitted requests via the Personal Information Exchange System (PIES), using codes 019 and 036 and received codes 099 and 15 in response.  It was noted that the service personnel records obtained via PIES 019 did not show service in Thailand, but other records indicated that the Veteran was treated on occasion at the United States Air Force Hospital at the Korat Royal Air Force Base in Thailand.  The coordinator stated that the Veteran's MOS as aircraft maintenance specialist did not meet the criteria to concede herbicide exposure around air base perimeters in Thailand.  

However, the request for the Veteran's service personnel records only asked for pages from the personnel file showing "unit of assignment, dates of assignment, participated in combat ops, wounds in action, awards and decorations, and official travel outside the U.S."  The complete service personnel records were not requested.  At this time, the evidence is insufficient to determine that the Veteran's MOS duties took him near the air base perimeter.  The Veteran's service personnel records may contain evidence related to his MOS, to include performance evaluation reports and other credible evidence which may corroborate the Veteran's assertions of working near the base perimeter.  Accordingly, the AOJ must request all of the Veteran's service personnel records.

In addition, the Board finds that an addendum opinion must be obtained to determine whether the Veteran's prostate cancer is related to active service on a direct incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.159(c)(4) (2014).

The issue of entitlement to service connection for erectile dysfunction must also be remanded as it is inextricably intertwined with the issue that is the subject of this remand.  Furthermore, the Board finds that a new medical opinion is necessary to determine whether the erectile dysfunction was caused or aggravated by the Veteran's service-connected chronic prostatitis and/or left varicocele with recurrent herpes progenitalis.  A report of general information dated August 13, 2014 noted that the Decision Review Officer (DRO) contacted a VA examiner, provided the VA examiner with the claims folder, and asked the examiner to provide an opinion regarding the etiology of the erectile dysfunction.  It appears that the contact between the VA examiner and the DRO was in person.  The opinion was documented by the DRO and signed by the DRO.  The Board finds that such an opinion is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A VA opinion must be documented and written by the VA examiner himself.  Under these circumstances, the opinion is not adequate and a new VA medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran another opportunity to describe any specific instances of exposure to herbicides and to submit credible, supporting evidence regarding the duties of his MOS and working near the base perimeter of the Korat Royal Thai Air Force Base.

2.  Request all of the Veteran's service personnel records.  Any response must be documented and the Veteran notified accordingly.  

3.  Request a VA medical opinion as to the etiology of the Veteran's prostate cancer.  The claims folder must be made available to and reviewed by the examiner. Following review of the claims folder, the examiner is asked to respond to the following:

Is at least as likely as not (probability of 50 percent or greater) that the Veteran's prostate cancer is related to active service?  

Rationale must be proffered for any opinion reached.  

4.  Adjudicate the issue of entitlement to service connection for prostate cancer on a direct and secondary basis.  

5.  Request a VA medical opinion as to the etiology of the Veteran's erectile dysfunction.  The claims folder must be made available to and reviewed by the examiner.  Following review of the claims folder, the examiner is asked to respond to the following:

a.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any erectile dysfunction is proximately due to or the result of the Veteran's service-connected chronic prostatitis and/or left varicocele with recurrent herpes progenitalis.

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any erectile dysfunction was aggravated by the Veteran's service-connected chronic prostatitis and/or left varicocele with recurrent herpes progenitalis.

c.  If and only if service connection was granted for prostate cancer, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any erectile dysfunction is proximately due to or the result of the Veteran's prostate cancer.

d.  If and only if service connection was granted for prostate cancer, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any erectile dysfunction was aggravated by prostate cancer.


Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be provided for the opinion proffered.

6.  After the above development is completed and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

